NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

      WESTROCK VIRGINIA CORPORATION,
              Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2018-1877
                  ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:15-cv-00355-LKG, Judge Lydia Kay Griggsby.
                 ______________________

    ON PETITION FOR REHEARING EN BANC
             ______________________

  Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
 MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
         HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
                        ORDER
    Appellant Westrock Virginia Corporation filed a com-
bined petition for panel rehearing and rehearing en banc.
A response to the petition was invited by the court and filed
by Appellee United States. The petition was referred to the
2           WESTROCK VIRGINIA CORPORATION v. UNITED STATES




panel that heard the appeal, and thereafter the petition for
rehearing en banc was referred to the circuit judges who
are in regular active service.
      Upon consideration thereof,
      IT IS ORDERED THAT:
      (1) The petition for panel rehearing is granted for the
          limited purpose of substituting the attached revised
          opinion for the previously issued opinion. See ac-
          companying order.
      (2) The petition for rehearing en banc is denied.
      (3) The mandate of the court will issue on December 26,
          2019.


                                     FOR THE COURT

    November 4, 2019                /s/ Peter R. Marksteiner
         Date                       Peter R. Marksteiner
                                    Clerk of Court